Name: Commission Regulation (EEC) No 2295/85 of 9 August 1985 suspending implementation of Regulation (EEC) No 2541/84 with regard to the countervailing charge on imports into the other Member States of ethyl alcohol of agricultural origin produced in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 8 . 85 Official Journal of the European Communities No L 213/37 COMMISSION REGULATION (EEC) No 2295/85 of 9 August 1985 suspending implementation of Regulation (EEC) No 2541/84 with regard to the countervailing charge on imports into the other Member States of ethyl alcohol of agricultural origin produced in France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 46 thereof, Whereas Commission Regulation (EEC) No 2541 /84 ('), as amended by Regulation (EEC) No 644/85 (2), fixed a countervailing charge on imports into the other Member States of non-denatured ethyl alcohol of agricultural origin produced in France ; whereas the purpose of this Regulation was to re-establish balance on the alcohol markets of the other Member States following disturbances brought about by a pricing policy made possible by French rules equivalent in their effect to a national market organization ; Whereas France has introduced new rules applying to alcohol, due to enter into force on 1 September 1985, under which the duty ('soulte') on all alcohol sold on the domestic market will be discontinued and a quota retained for beet alcohol alone ; Whereas, without prejudice to assessment of certain aspects of these rules with reference to Article 46 and other provisions of the Treaty, the trend from that date of the prices at which French alcohol will be offered on the markets of the other Member States cannot be forecast ; whereas it is therefore uncertain whether and to what extent, from 1 September 1985, the conditions required for imposition of the countervailing charge will be met ; Whereas collection of the countervailing charge should therefore be suspended from that date ; whereas it is necessary, however, that the Member States continue to provide the Commission with the regular information specified in Article 5 of Regulation (EEC) No 2541 /84 in order to enable it to keep a close watch on the trend of trade in and the prices for alcohol, in particular beet alcohol, to which specific rules continue to apply in France, HAS ADOPTED THIS REGULATION : Article 1 1 . Collection of the countervailing charge intro ­ duced by Regulation (EEC) No 2541 /84 shall be suspended with effect from 1 September 1985 . 2. The second subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 2541 /84 shall remain appli ­ cable ; in their communications Member States shall henceforth also give, as far as possible, a breakdown by the particular agricultural origin (beet or molasses) of the alcohol . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 August 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 238 , 6 . 9 . 1984, p . 16 . (2 OJ No L 73 , 14 . 3 . 1985, p . 15 .